
	

114 HR 561 IH: Assessing Appropriate School Start Times Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 561
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require the Secretary of Education to assess the impact of school start times on student health,
			 well-being, and performance.
	
	
		1.Short title
 This Act may be cited as the Assessing Appropriate School Start Times Act.2.Addition of study on school start times to Studies of National SignificanceSection 5414 (20 U.S.C. 7243c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended in subsection (a) by adding at the end the following:(4)Appropriate school start timesA study assessing the impact of school start times on student health, well-being, and performance..3.Completion dateThe study required by section 2 shall be completed not later than 18 months after the date of enactment of this Act.
